Citation Nr: 0831533	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  04-03 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The veteran had active service from October 1965 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied the veteran's claim of 
entitlement to a TDIU.  The veteran disagreed with this 
decision in May 2003.  He perfected a timely appeal in June 
2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he is unable to secure and maintain 
substantially gainful employment solely as a result of his 
service-connected PTSD.  In this regard, the Board notes that 
service connection currently is in effect for PTSD, evaluated 
as 70 percent disabling effective June 26, 1997.  

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  A total disability rating may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may 
be given to a veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or the impairment caused by any non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  
In this case, although the veteran meets the schedular 
criteria for a TDIU, the Board finds that there is 
insufficient information to determine whether he is 
unemployable solely as a result of his service-connected 
PTSD.  See 38 C.F.R. § 4.16(a) (2007).

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).

In determining whether the veteran is entitled to a TDIU, 
neither his non-service-connected disabilities nor his age 
may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the central inquiry in 
determining whether a veteran is entitled to a total rating 
based on individual unemployability is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993).  The test of individual unemployability is whether 
the veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16.  

Unfortunately, the veteran's employment history and current 
employment status are not clear from a review of the claims 
file.  The veteran reported on a VA Form 21-8940 dated in 
June 2005 that his service-connected disability affected his 
full-time employment in August 1969 and that he had never 
worked full-time.  He reported that he became too disabled to 
work in March 2002 and that he had been self employed part-
time in the last five years that he worked but that there 
were no records of this self-employment.  As the RO noted in 
the October 2006 Supplemental Statement of the Case, however, 
it appears that, based on a review of tax returns submitted 
by the veteran, he was employed full-time as recently as 
April 2003.

A review of the veteran's claims file shows that, on VA 
examinations in November 1997 and in June 2002, although the 
VA examiners discussed the veteran's psychological impairment 
due to PTSD, they did not determine whether the veteran was 
unemployable solely as a result of his PTSD.  A social and 
industrial survey conducted in November 1997 also did not 
provide information on the impact of the veteran's PTSD on 
his employability.  Accordingly, the Board finds that, on 
remand, the veteran should be scheduled for VA examinations 
which address whether he is unemployable solely as a result 
of his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA clinicians who evaluated or treated 
him for service-connected PTSD in recent 
years.  Ask the veteran to provide to 
provide a complete employment history, to 
include a new VA Form 21-8940 which 
addresses his employment history since 
June 2005.  Obtain outstanding VA 
treatment records that have not been 
associated with the claims file already.  
Once signed releases are received from the 
veteran, obtain outstanding private 
treatment records that have not been 
associated with the claims file already.  
A copy of any negative response(s) should 
be included in the claims file.

2.  Schedule the veteran for updated VA 
examination(s) to determine whether he is 
unemployable solely as a result of his 
service-connected PTSD.  The claims file 
must be provided to the examiner(s) for 
review.  Based on the examination results 
and a review of the claims file, the 
examiner(s) should be asked whether the 
veteran, as a result of his service-
connected PTSD alone, is unable to secure 
or follow any form of substantially 
gainful occupation which is consistent 
with his education and occupational 
experience.  A detailed work history 
should be elicited, and the examiner(s) 
should comment on the degree of social and 
industrial impairment which the veteran 
experiences as a result of his service-
connected PTSD.

3.  Thereafter, readjudicate the claim of 
entitlement to a TDIU.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
J. K. BARONE	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

